Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 12/01/2022, with respect to the previous claim objection have been fully considered and are persuasive.  The previous claim objection has been withdrawn. 

Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 12/01/2022, with respect to the previous 112 rejection of claim 12 have been fully considered and are persuasive.  The previous 112 rejection of claim 12 has been withdrawn because claim 12 has been cancelled. 

Applicant's arguments filed 12/01/2022 regarding the previous 112 rejections of claims 3-8 and 10-11 have been fully considered but they are not persuasive. Please see below for the full details on the 112 rejections of claims 2-8 and 10-11.

Applicant's arguments filed 12/01/2022 regarding the previous prior art rejections have been fully considered but they are not persuasive. 
First, applicant argues that a primary error magnetic field is induced at a rise and fall of applying a gradient field [0003] and corrected by a compensation field using a separate shim coil [0042 - 0043].
The examiner respectfully disagrees with these arguments. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a primary error magnetic field is induced at a rise and fall of applying a gradient field” and “corrected by a compensation field using a separate shim coil”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Next, applicant argues that the secondary error magnetic field in this application refers to a magnetic field accompanying with the output of the only correction field, while the second shim parameter sets in Stemmer refer to shim channels for correcting a wide range of higher order errors (Stemmer [0022 - 0025]).
	The examiner respectfully disagrees with these arguments. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the secondary error magnetic field in this application refers to a magnetic field accompanying with the output of the only correction field”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Next, the applicant argues that Stemmer does not teach "a secondary error magnetic field accompanying with an output of the correction magnetic field" as required by claim 1.
	The examiner respectfully disagrees. Stemmer teaches acquiring a first B0 map [Fig. 3, step 43]; determining first shim parameter sets using the first B0 map that corrects field deviations in the first B0 map (i.e. corrects primary error magnetic field) [step 40]; determining a second B0 using the first B0 field map and the plurality of first shim parameter sets [step 44], wherein the second B0 map will have remaining field deviations caused by the first shim parameter sets [0091]; then determining second shim parameter set based on the second B0 map [step 41] that corrects the field deviations in the second BO map. Therefore, the secondary error magnetic field is accompanying with an output of the correction magnetic field of the primary error magnetic field. This is because Stemmer teaches there are deviations in the B0 field still present and occurring at the same time (i.e. accompanying) when the first shim parameters (similar to claimed correction magnetic field) are executed, which is shown in the second B0 field map.
	Lastly, applicant argues that claim 13 recites the above-mentioned features as well. 
	The examiner respectfully disagrees. Claim 13 does not include the limitations "a secondary error magnetic field accompanying with an output of the correction magnetic field". 

Claim Rejections - 35 USC § 112
Therefore, the prior art rejection still stands.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the term “the error magnetic field” lacks antecedent basis. After the amendment to claim 1, it is not clear if “the error magnetic field” refers to the primary or secondary error magnetic field. 
Claims 5-8 are rejected for depending on claim 2.

Regarding claim 3, the claim discloses “a compensation parameters” in lines 7-8. It is unclear if “a compensation parameters” refers to compensation parameter for the primary error magnetic field of the secondary error magnetic field.
The end of the claim discloses “a magnetic field”. It is not clear what magnetic field is being referred to or if any magnetic field can apply.
Claim 4 is rejected for depending on claim 3.

Regarding claim 6, the term “the error magnetic field” lacks antecedent basis. After the amendment to claim 1, it is not clear if “the error magnetic field” refers to the primary or secondary error magnetic field. 

Regarding claim 8, the term “the error magnetic field” lacks antecedent basis. After the amendment to claim 1, it is not clear if “the error magnetic field” refers to the primary or secondary error magnetic field. 

Regarding claim 10, it is not clear if “a primary error” is the same or different from “a primary error magnetic field” disclosed in claim 1.
Claim 11 is rejected for depending on claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneta (US 2012/0098535), in view of Stemmer (US 2016/0274202).

Regarding claim 1, Kaneta teaches a magnetic resonance imaging apparatus, comprising:
	a static magnetic field magnet that generates a static magnetic field [Fig. 1, static magnet 102. See also rest of reference.]; 
	a transmitter/receiver that irradiates a high frequency magnetic field on a subject that is placed in the static magnetic field, and collects nuclear magnetic resonance signals generated from the subject [Fig. 1, RF coils 105 and 110. See also rest of reference.]; 
	a gradient magnetic field coil that adds a gradient magnetic field to the static magnetic field [Fig. 1, gradient coil 103. See also rest of reference.]; 
	a correction coil that corrects non-uniformity of the static magnetic field [Fig. 1, shim  coil is also included ¶0028. See also rest of reference.]; 
	a measurement control unit that controls the transmitter/receiver, the gradient magnetic field coil, and the correction coil [Fig. 1, overall control unit 108. See also rest of reference.]; and 
	a calculation unit that performs calculations related to imaging [¶0039. See also rest of reference.]; 
	wherein the calculation unit includes a compensation parameter calculation unit that uses a measurement value of a primary error magnetic field generated as a result of applying a test gradient magnetic field of one or a plurality of axes [¶0048-0057, wherein a test gradient is executed to determine an error magnetic field caused by an eddy current. See also rest of reference.] to calculate compensation parameters for a primary error magnetic field of a gradient magnetic field pulse of each axis [¶0048-0057, compensation parameters are determined for each axis. See Fig. 2C-D, Fig. 6b, Fig. 9 and also rest of reference.]; and 
	the measurement control unit includes a correction magnetic field output calculation unit that uses the compensation parameters for the error magnetic field to calculate a correction magnetic field output, and supplies the correction magnetic field output to at least one of the gradient magnetic field coil and the correction coil [See Fig. 2C-D, Fig. 6b, Fig. 9 wherein compensation amounts are added to the current of the gradient coil and the shim coil (¶0030). See also rest of reference.].
	However, Kaneta is silent in teaching wherein the calculation unit includes a compensation parameter calculation unit that uses a measurement value of a primary error magnetic field to calculate compensation parameters for a secondary error magnetic field accompanying an output of the correction magnetic field.
	Stemmer, which is also in the field of MRI, teaches wherein the calculation unit includes a compensation parameter calculation unit that uses a measurement value of a primary error magnetic field to calculate compensation parameters for a secondary error magnetic field accompanying with an output of the correction magnetic field for the primary error magnetic field of a gradient magnetic field pulse of each axis [Stemmer teaches acquiring a first B0 map [Fig. 3, step 43]; determining first shim parameter sets using the first B0 map that corrects field deviations in the first B0 map (i.e. corrects primary error magnetic field) [step 40]; determining a second B0 using the first B0 field map and the plurality of first shim parameter sets [step 44], wherein the second B0 map will have remaining field deviations caused by the first shim parameter sets [0091]; then determining second shim parameter set based on the second B0 map [step 41] that corrects the field deviations in the second BO map. Therefore, the secondary error magnetic field is accompanying with an output of the correction magnetic field of the primary error magnetic field. This is because Stemmer teaches there are deviations in the B0 field still present and occurring at the same time (i.e. accompanying) when the first shim parameters (similar to claimed correction magnetic field) are executed, which is shown in the second B0 field map. ¶0113, wherein the shim current is iteratively determined. Therefore, the previous compensation amounts used for initial shimming are used to determine new compensation amounts to correct and refine previous shim fields. See also ¶0022, ¶0090-0092, and Figs. 3-4 and rest of reference.] and the measurement control unit includes a correction magnetic field output calculation unit that uses the compensation parameters for the secondary error magnetic field to calculate a correction magnetic field output, and supplies the correction magnetic field output to at least one of the gradient magnetic field coil and the correction coil [¶0113, wherein the shim current is iteratively determined. See also ¶0090-0092, Figs. 3-4 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kaneta and Stemmer because both Kaneta and Stemmer teach applying compensation currents to gradient coils and shim coils to correct for magnetic field errors [Kaneta - ¶0028-0030. Stemmer - ¶0022; ¶0113. See rest of both references]. Further, Stemmer teaches that it is known in the art to iteratively refine compensation currents so that more accurate shim currents can be established [Stemmer - ¶0113]. This will increase the homogeneity of the magnetic field. Therefore, it would have been obvious to a person having ordinary skill in the art to try iteratively refining the compensation currents disclosed in Kaneta [Kaneta - ¶0028-0030] by applying the compensations currents and measuring resulting B0 maps repeatedly until a threshold was met, as disclosed by Stemmer [Stemmer - ¶0113], resulting in a more homogeneous magnetic field.

Regarding claim 2, Kaneta and Stemmer teach the limitations of claim 1, which this claim depends from.
	Kaneta further teaches wherein the measurement control unit executes a pulse sequence for measuring the error magnetic field that uses, as an output waveform of the test gradient magnetic field, and collects echo data [¶0048-0057, compensation parameters are determined for each axis by executing test gradients. See Fig. 2C-D, Fig. 6a-b, Fig. 9 and also rest of reference.].
	However, Kaneta is silent in teaching a waveform obtained by superimposing the correction magnetic field output for the primary error magnetic field on a response waveform of the test gradient magnetic field,
	Stemmer further teaches wherein the measurement control unit executes a pulse sequence for measuring the error magnetic field that uses, as an output waveform of the gradient magnetic field, a waveform obtained by superimposing the correction magnetic field output for the primary error magnetic field on a response waveform of the test gradient magnetic field, and collects echo data [¶0113, wherein the shim values are superimposed on a test gradient (because a B0 Mapping sequence is performed), to determine an error magnetic field that is used to refine the shim current values. ¶0084-0086, wherein B0 mapping sequences are disclosed. See also rest of reference.]. 
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kaneta and Stemmer because both Kaneta and Stemmer teach applying compensation currents to gradient coils and shim coils to correct for magnetic field errors [Kaneta - ¶0028-0030. Stemmer - ¶0022; ¶0113. See rest of both references]. Further, Stemmer teaches that it is known in the art to iteratively refine compensation currents so that more accurate shim currents can be established [Stemmer - ¶0113]. This will increase the homogeneity of the magnetic field. Therefore, it would have been obvious to a person having ordinary skill in the art to try iteratively refining the compensation currents disclosed in Kaneta [Kaneta - ¶0028-0030] by applying the compensations currents and measuring resulting B0 maps repeatedly until a threshold was met, as disclosed by Stemmer [Stemmer - ¶0113], resulting in a more homogeneous magnetic field.

Regarding claim 3, Kaneta and Stemmer teach the limitations of claim 1, which this claim depends from.
	Kaneta further teaches wherein: the compensation parameter calculation unit includes a primary compensation parameter calculation unit that calculates the compensation parameters for the primary error magnetic field [See Fig. 2C-D, Fig. 6b, Fig. 9 wherein compensation amounts are added to the current of the gradient coil and the shim coil (¶0030). See also rest of reference.], and 
	as a compensation parameters, transfer functions whereby an output waveform obtained by applying transfer functions to a response waveform of the test gradient magnetic field on which the correction magnetic field output for the primary error magnetic field is superimposed, best matches a measurement value of a magnetic field [See Figs. 2a-d and 3A-3C, wherein the transfer functions are applied to response waveforms to correct magnetic fields. See also rest of reference.].
	However, Kaneta is silent in teaching a secondary compensation parameter calculation unit that calculates the compensation parameters 47072388.1434 for the secondary error magnetic field.
	Stemmer further teaches a secondary compensation parameter calculation unit that calculates the compensation parameters 47072388.1434 for the secondary error magnetic field, and the secondary compensation parameter calculation unit calculates, as a compensation parameters, whereby an output waveform best matches a measurement value of a magnetic field [¶0113, wherein the shim current is iteratively determined. Therefore, the previous compensation amounts used for initial shimming are used to determine new compensation amounts to correct and refine previous shim fields. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kaneta and Stemmer because both Kaneta and Stemmer teach applying compensation currents to gradient coils and shim coils to correct for magnetic field errors [Kaneta - ¶0028-0030. Stemmer - ¶0022; ¶0113. See rest of both references]. Further, Stemmer teaches that it is known in the art to iteratively refine compensation currents so that more accurate shim currents can be established [Stemmer - ¶0113]. This will increase the homogeneity of the magnetic field. Therefore, it would have been obvious to a person having ordinary skill in the art to try iteratively refining the compensation currents disclosed in Kaneta [Kaneta - ¶0028-0030] by applying the compensations currents and measuring resulting B0 maps repeatedly until a threshold was met, as disclosed by Stemmer [Stemmer - ¶0113], resulting in a more homogeneous magnetic field.

Regarding claim 4, Kaneta and Stemmer teach the limitations of claim 3, which this claim depends from.
	Kaneta further teaches wherein the compensation parameter calculation unit calculates the compensation parameters for at least one of a polarization component and a gradient component of the error magnetic field [See Fig. 2C-D, Fig. 6b, Fig. 9 wherein compensation amounts are added to the current of the gradient coil and the shim coil (¶0030). See also rest of reference.].
	However, Kaneta is silent in teaching the secondary compensation parameter calculation unit and the secondary error magnetic field.
	Stemmer further teaches wherein the secondary compensation parameter calculation unit calculates the compensation parameters for at least one of a polarization component and a gradient component of the secondary error magnetic field [¶0113, wherein the shim current is provided to correct the static magnetic field which polarizes the subject. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kaneta and Stemmer because both Kaneta and Stemmer teach applying compensation currents to gradient coils and shim coils to correct for magnetic field errors [Kaneta - ¶0028-0030. Stemmer - ¶0022; ¶0113. See rest of both references]. Further, Stemmer teaches that it is known in the art to iteratively refine compensation currents so that more accurate shim currents can be established [Stemmer - ¶0113]. This will increase the homogeneity of the magnetic field. Therefore, it would have been obvious to a person having ordinary skill in the art to try iteratively refining the compensation currents disclosed in Kaneta [Kaneta - ¶0028-0030] by applying the compensations currents and measuring resulting B0 maps repeatedly until a threshold was met, as disclosed by Stemmer [Stemmer - ¶0113], resulting in a more homogeneous magnetic field.

Regarding claim 5, Kaneta and Stemmer teach the limitations of claim 2, which this claim depends from.
	Kaneta further teaches wherein the measurement control unit executes, as the pulse sequence for measuring the error magnetic field, a pulse sequence that collects echo data without using phase encoding [Fig. 7A-C, wherein the pulse sequences are used to acquire data and Figs. 7 show wherein one the phase encoding is zero and does not change in the plane. See also rest of reference. Fig. 4, wherein phase encoding 1103 is shown with as an amount that increases through the iterations of the TR. Therefore, it shows that the phase encoding starts at zero and is then increased. See also rest of reference.].

Regarding claim 6, Kaneta and Stemmer teach the limitations of claim 5, which this claim depends from.
	Kaneta further teaches wherein the compensation parameter calculation unit uses a phase of data of a center proximity region that includes a center region or a center of the echo 48072388.1434 data collected by the pulse sequence suitable for the measurement of the pulse sequence for measuring the error magnetic field to calculate compensation parameters for a polarization component of the error magnetic field [Fig. 7A-C, wherein the pulse sequences are used to acquire data and Figs. 7 show wherein one the phase encoding is zero and does not change in the plane. See also rest of reference. Fig. 4, wherein phase encoding 1103 is shown with as an amount that increases through the iterations of the TR. Therefore, it shows that the phase encoding starts at zero and is then increased. See also rest of reference.].
	However, Kaneta is silent in teaching the secondary error magnetic field.
	Stemmer further teaches the secondary error magnetic field [¶0113, wherein the shim current is iteratively determined. Therefore, the previous compensation amounts used for initial shimming are used to determine new compensation amounts to correct and refine previous shim fields. See also ¶0022, ¶0090-0092, and Figs. 3-4 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kaneta and Stemmer because both Kaneta and Stemmer teach applying compensation currents to gradient coils and shim coils to correct for magnetic field errors [Kaneta - ¶0028-0030. Stemmer - ¶0022; ¶0113. See rest of both references]. Further, Stemmer teaches that it is known in the art to iteratively refine compensation currents so that more accurate shim currents can be established [Stemmer - ¶0113]. This will increase the homogeneity of the magnetic field. Therefore, it would have been obvious to a person having ordinary skill in the art to try iteratively refining the compensation currents disclosed in Kaneta [Kaneta - ¶0028-0030] by applying the compensations currents and measuring resulting B0 maps repeatedly until a threshold was met, as disclosed by Stemmer [Stemmer - ¶0113], resulting in a more homogeneous magnetic field.

Regarding claim 7, Kaneta and Stemmer teach the limitations of claim 6, which this claim depends from.
	Kaneta and Stemmer both teach wherein the correction magnetic field output calculation unit uses the compensation parameters for the polarization component to calculate a correction magnetic field output of the polarization component, and the measurement control unit supplies the correction magnetic field output of the polarization component to the correction coil [Kaneta - Fig. 2C-D, Fig. 6b, Fig. 9 wherein compensation amounts are added to the current of the gradient coil and the shim coil (¶0030). Stemmer - ¶0113, wherein the compensation currents are sent to the shimming coils. ¶0022, wherein there are dedicated shim coils. See also rest of both references.].

Regarding claim 8, Kaneta and Stemmer teach the limitations of claim 5, which this claim depends from.
	Kaneta further teaches wherein: the measurement control unit executes the pulse sequence for measuring the error magnetic field with an axis of the test gradient magnetic field and an axis of a frequency encoding gradient magnetic field being identical [See Fig. 6a, wherein the test gradient is applied and on an frequency encoding axis. See also rest of reference.], and the compensation parameter calculation unit calculates compensation parameters for a gradient component of the error magnetic field for the axis of the frequency encoding gradient magnetic field [See Fig. 6a-b, wherein the compensation currents are determined for each axis. See also rest of reference.].
	However, Kaneta is silent in teaching the secondary error magnetic field. 
	Stemmer further teaches the secondary error magnetic field and the compensation parameter calculation unit calculates compensation parameters for a gradient component of the secondary error magnetic field for the axis of the frequency encoding gradient magnetic field [¶0113 and ¶0022, wherein the compensation currents are sent to the shimming coils. See also rest of both references.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kaneta and Stemmer because both Kaneta and Stemmer teach applying compensation currents to gradient coils and shim coils to correct for magnetic field errors [Kaneta - ¶0028-0030. Stemmer - ¶0022; ¶0113. See rest of both references]. Further, Stemmer teaches that it is known in the art to iteratively refine compensation currents so that more accurate shim currents can be established [Stemmer - ¶0113]. This will increase the homogeneity of the magnetic field. Therefore, it would have been obvious to a person having ordinary skill in the art to try iteratively refining the compensation currents disclosed in Kaneta [Kaneta - ¶0028-0030] by applying the compensations currents and measuring resulting B0 maps repeatedly until a threshold was met, as disclosed by Stemmer [Stemmer - ¶0113], resulting in a more homogeneous magnetic field.

Regarding claim 9, Kaneta and Stemmer teach the limitations of claim 1, which this claim depends from.
	Kaneta is silent in teaching wherein the correction magnetic field output calculation unit feedbacks output of the correction magnetic field output calculation unit to calculate the correction magnetic field output.
	Stemmer further teaches wherein the correction magnetic field output calculation unit feedbacks output of the correction magnetic field output calculation unit to calculate the correction magnetic field output [¶0113, wherein the shim current is iteratively determined. Therefore, the previous compensation amounts used for initial shimming are used to determine new compensation amounts to correct and refine previous shim fields. See also ¶0022, ¶0090-0092, and Figs. 3-4 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kaneta and Stemmer because both Kaneta and Stemmer teach applying compensation currents to gradient coils and shim coils to correct for magnetic field errors [Kaneta - ¶0028-0030. Stemmer - ¶0022; ¶0113. See rest of both references]. Further, Stemmer teaches that it is known in the art to iteratively refine compensation currents so that more accurate shim currents can be established [Stemmer - ¶0113]. This will increase the homogeneity of the magnetic field. Therefore, it would have been obvious to a person having ordinary skill in the art to try iteratively refining the compensation currents disclosed in Kaneta [Kaneta - ¶0028-0030] by applying the compensations currents and measuring resulting B0 maps repeatedly until a threshold was met, as disclosed by Stemmer [Stemmer - ¶0113], resulting in a more homogeneous magnetic field.

Regarding claim 10, Kaneta and Stemmer teach the limitations of claim 1, which this claim depends from.
	Kaneta is silent in teaching wherein the compensation parameter calculation unit further includes an mth compensation parameter calculation unit that calculates compensation parameters for an mth error magnetic field that is accompanying with correction magnetic field outputs from a primary error to an (m-1)th error magnetic field, where m is an integer of 3 or greater.
	Stemmer further teaches wherein the compensation parameter calculation unit further includes an mth compensation parameter calculation unit that calculates compensation parameters for an mth error magnetic field that is accompanying with correction magnetic field outputs from a primary error to an (m-1)th error magnetic field, where m is an integer of 3 or greater [¶0113, wherein the shim current is iteratively determined. Therefore, the previous compensation amounts used for initial shimming are used to determine new compensation amounts to correct and refine previous shim fields. See also ¶0022, ¶0090-0092, and Figs. 3-4 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kaneta and Stemmer because both Kaneta and Stemmer teach applying compensation currents to gradient coils and shim coils to correct for magnetic field errors [Kaneta - ¶0028-0030. Stemmer - ¶0022; ¶0113. See rest of both references]. Further, Stemmer teaches that it is known in the art to iteratively refine compensation currents so that more accurate shim currents can be established [Stemmer - ¶0113]. This will increase the homogeneity of the magnetic field. Therefore, it would have been obvious to a person having ordinary skill in the art to try iteratively refining the compensation currents disclosed in Kaneta [Kaneta - ¶0028-0030] by applying the compensations currents and measuring resulting B0 maps repeatedly until a threshold was met, as disclosed by Stemmer [Stemmer - ¶0113], resulting in a more homogeneous magnetic field.

Regarding claim 11, Kaneta and Stemmer teach the limitations of claim 10, which this claim depends from.
	Kaneta is silent in teaching wherein the compensation parameter calculation unit further includes a determination unit that determines whether calculation of compensation parameters for the mth error magnetic field is necessary on the basis of the (m-1)th error magnetic field.
	Stemmer further teaches wherein the compensation parameter calculation unit further includes a determination unit that determines whether calculation of compensation parameters for the mth error magnetic field is necessary on the basis of the (m-1)th error magnetic field [¶0113. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kaneta and Stemmer because both Kaneta and Stemmer teach applying compensation currents to gradient coils and shim coils to correct for magnetic field errors [Kaneta - ¶0028-0030. Stemmer - ¶0022; ¶0113. See rest of both references]. Further, Stemmer teaches that it is known in the art to iteratively refine compensation currents so that more accurate shim currents can be established [Stemmer - ¶0113]. This will increase the homogeneity of the magnetic field. Therefore, it would have been obvious to a person having ordinary skill in the art to try iteratively refining the compensation currents disclosed in Kaneta [Kaneta - ¶0028-0030] by applying the compensations currents and measuring resulting B0 maps repeatedly until a threshold was met, as disclosed by Stemmer [Stemmer - ¶0113], resulting in a more homogeneous magnetic field.

Regarding claim 13, Kaneta teaches a method of compensating for an error magnetic field in which a gradient magnetic field coil of a magnetic resonance imaging apparatus is driven together with correction magnetic field output to correct a secondary error magnetic field that occurs in at least one of the gradient magnetic field coil and a correction coil included in the magnetic resonance imaging apparatus [¶0030, wherein compensation current is applied to both the gradient coil and shim coil to correct an error magnetic field. The eddy current field being caused by the gradient magnetic field coil. See also rest of reference.], the method comprising: 
	executing a first pulse sequence that applies a first test gradient magnetic field for measuring the error magnetic field and measuring a primary error magnetic field generated by the application of the first test gradient magnetic field [¶0048-0057 and Fig. 6, wherein test gradients are applied to determine an eddy current field. See also rest of reference.]; 
	calculating and storing, as primary compensation parameters, an amplitude and a time constant of the primary error magnetic field using the primary error magnetic field [¶0058-0064, wherein compensation parameters are determined. See also rest of reference.]; 
	executing a second pulse sequence that applies a second test gradient magnetic field for measuring the error magnetic field [Fig. 6, wherein test gradients are repeated for each axis. See also rest of reference.], and measuring a secondary error magnetic field generated by the application of the second test gradient magnetic field  [Fig. 6, wherein test gradients are repeated for each axis and eddy current fields are measured for each axis. See also rest of reference.]; 
	calculating and storing, as secondary compensation parameters, an amplitude and a time constant of the secondary error magnetic field using the secondary error magnetic field [¶0058-0064, ¶0082-0086, ¶0096, ¶0112, ¶0127, wherein compensation parameters are determined. See also rest of reference.]; and 
	in an execution of a pulse sequence that includes applying a gradient magnetic field pulse, when applying the gradient magnetic field pulse, calculating a secondary correction magnetic field output from the secondary compensation parameters, and applying, as compensation current, the secondary correction magnetic field output to at least one of the gradient magnetic field coil and the correction coil [Fig. 9, step 908 wherein the eddy current compensation currents are applied to correct pulse sequences. See also rest of reference.].
	However, Kaneta is silent in teaching in which a waveform obtained by applying the primary  compensation parameters to a response waveform of the first test gradient magnetic field is set as a response waveform.
	Stemmer further teaches executing a second pulse sequence that applies a second test gradient magnetic field for measuring an error magnetic field, in which a waveform obtained by applying the primary 51072388.1434 compensation parameters to a response waveform of the first test gradient magnetic field is set as a response waveform [¶0113, wherein the shim values are superimposed on a test gradient (¶0022), to determine an error magnetic field that is used to refine the shim current values. An updated B0 map is determined to see if the error magnetic field reduced. ¶0084-0086, wherein B0 mapping sequences are disclosed. Stemmer teaches acquiring a first B0 map [Fig. 3, step 43]; determining first shim parameter sets using the first B0 map that corrects field deviations in the first B0 map (i.e. corrects primary error magnetic field) [step 40]; determining a second B0 using the first B0 field map and the plurality of first shim parameter sets [step 44], wherein the second B0 map will have remaining field deviations caused by the first shim parameter sets [0091]; then determining second shim parameter set based on the second B0 map [step 41] that corrects the field deviations in the second BO map. Therefore, the secondary error magnetic field is accompanying with an output of the correction magnetic field of the primary error magnetic field. This is because Stemmer teaches there are deviations in the B0 field still present and occurring at the same time (i.e. accompanying) when the first shim parameters (similar to claimed correction magnetic field) are executed, which is shown in the second B0 field map. See also ¶0090-0092, Figs. 3-4, and rest of reference.], and measuring a secondary error magnetic field generated by the application of the second test gradient magnetic field [¶0113. See also ¶0084-0092 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kaneta and Stemmer because both Kaneta and Stemmer teach applying compensation currents to gradient coils and shim coils to correct for magnetic field errors [Kaneta - ¶0028-0030. Stemmer - ¶0022; ¶0113. See rest of both references]. Further, Stemmer teaches that it is known in the art to iteratively refine compensation currents so that more accurate shim currents can be established [Stemmer - ¶0113]. This will increase the homogeneity of the magnetic field. Therefore, it would have been obvious to a person having ordinary skill in the art to try iteratively refining the compensation currents disclosed in Kaneta [Kaneta - ¶0028-0030] by applying the compensations currents and measuring resulting B0 maps repeatedly until a threshold was met, as disclosed by Stemmer [Stemmer - ¶0113], resulting in a more homogeneous magnetic field.

Regarding claim 14, Kaneta and Stemmer teach the limitations of claim 13, which this claim depends from.
	Kaneta further teaches wherein: the second pulse sequence for measuring the error magnetic field is a pulse sequence that does not include phase encoding  [Fig. 7A-C, wherein the pulse sequences are used to acquire data and Figs. 7 show wherein one the phase encoding is zero and does not change in the plane. See also rest of reference. Fig. 4, wherein phase encoding 1103 is shown with as an amount that increases through the iterations of the TR. Therefore, it shows that the phase encoding starts at zero and is then increased. See also rest of reference.], measures a polarization component of the secondary error magnetic field, and calculates the secondary compensation parameters for the polarization component [See Fig. 2C-D, Fig. 6b, Fig. 9 wherein compensation amounts are added to the current of the gradient coil and the shim coil (¶0030). See also rest of reference.], and in an execution of the pulse sequence, the secondary 52072388.1434 correction magnetic field output calculated from the secondary compensation parameters for the polarization component is applied to the correction coil [See Fig. 2C-D, Fig. 6b, Fig. 9 wherein compensation amounts are added to the current of the gradient coil and the shim coil (¶0030). See also rest of reference.].
	Stemmer also teaches measures a polarization component of the secondary error magnetic field, and calculates the secondary compensation parameters for the polarization component and in an execution of the pulse sequence [¶0113, wherein the shim current is provided to correct the static magnetic field which polarizes the subject. See also rest of reference.], the secondary 52072388.1434 correction magnetic field output calculated from the secondary compensation parameters for the polarization component is applied to the correction coil [¶0113, wherein the shim current is provided to correct the static magnetic field which polarizes the subject. ¶0022, wherein there are dedicated shim coils. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kaneta and Stemmer because both Kaneta and Stemmer teach applying compensation currents to gradient coils and shim coils to correct for magnetic field errors [Kaneta - ¶0028-0030. Stemmer - ¶0022; ¶0113. See rest of both references]. Further, Stemmer teaches that it is known in the art to iteratively refine compensation currents so that more accurate shim currents can be established [Stemmer - ¶0113]. This will increase the homogeneity of the magnetic field. Therefore, it would have been obvious to a person having ordinary skill in the art to try iteratively refining the compensation currents disclosed in Kaneta [Kaneta - ¶0028-0030] by applying the compensations currents and measuring resulting B0 maps repeatedly until a threshold was met, as disclosed by Stemmer [Stemmer - ¶0113], resulting in a more homogeneous magnetic field.

Regarding claim 15, Kaneta and Stemmer teach the limitations of claim 13, which this claim depends from.
	Kaneta further teaches wherein: determining, as the secondary compensation parameters, values of the set of error magnetic field compensation parameters at which the output waveform best matches a measured value of the secondary error magnetic field obtained in the measuring of the secondary error magnetic field [¶0101, ¶0115,¶0130 and Fig. 2 disclose compensation parameters are determined based on error magnetic field. See also rest of reference.].
	However, Kaneta is silent in teaching the calculating of the secondary compensation parameters includes repeating, while changing values of a set of error magnetic field compensation parameters, the setting, as an input waveform, the waveform obtained by applying the primary compensation parameters to the response waveform of the first test gradient magnetic field and applying the error magnetic field compensation parameters to the input waveform to obtain an output waveform.
	Stemmer further teaches wherein: the calculating of the secondary compensation parameters includes repeating, while changing values of a set of error magnetic field compensation parameters, the setting, as an input waveform, the waveform obtained by applying the primary compensation parameters to the response waveform of the first test gradient magnetic field and applying the set of error magnetic field compensation parameters to the input waveform to obtain an output waveform [¶0113, wherein a first iteration of compensation currents are determined. See also rest of Figs. 3-4 and reference.], and determining, as the secondary compensation parameters, values of the set of error magnetic field compensation parameters at which the output waveform best matches a measured value of the secondary error magnetic field obtained in the measuring of the secondary error magnetic field [¶0113, wherein multiple iterations of refining the compensation currents are determined until a threshold is reached. See also rest of Figs. 3-4 and reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kaneta and Stemmer because both Kaneta and Stemmer teach applying compensation currents to gradient coils and shim coils to correct for magnetic field errors [Kaneta - ¶0028-0030. Stemmer - ¶0022; ¶0113. See rest of both references]. Further, Stemmer teaches that it is known in the art to iteratively refine compensation currents so that more accurate shim currents can be established [Stemmer - ¶0113]. This will increase the homogeneity of the magnetic field. Therefore, it would have been obvious to a person having ordinary skill in the art to try iteratively refining the compensation currents disclosed in Kaneta [Kaneta - ¶0028-0030] by applying the compensations currents and measuring resulting B0 maps repeatedly until a threshold was met, as disclosed by Stemmer [Stemmer - ¶0113], resulting in a more homogeneous magnetic field.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0168128 is also considered relevant prior art as the reference teaches shimming using first and second order shims and dynamically adjusting the shim currents [See Fig. 2]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/             Primary Examiner, Art Unit 2896